TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 13, 2016



                                      NO. 03-13-00382-CR


                                   Keith Balkissoon, Appellant

                                                 v.

                                   The State of Texas, Appellee




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PEMBERTON, GOODWIN, AND FIELD
                 MODIFIED AND, AS MODIFIED, AFFIRMED --
                    OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction but that there was error requiring correction. Therefore,

the Court modifies the district court’s judgment of conviction to delete the deadly-weapon

finding. The Court affirms the judgment of conviction as modified. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.